ORDER

PER CURIAM:
AND NOW, this 24th day of February, 1999, there having been filed with this Court by Joseph Robert Rydzewski his *422verified Statement of Resignation dated January 13, 1999, stating that he desires to resign from the Bar of the Commonwealth of Pennsylvania in accordance with the provisions of Rule 215, Pa.R.D.E., it is
ORDERED that the resignation of Joseph Robert Rydzewski be and it is hereby accepted and he is DISBARRED ON CONSENT from the Bar of the Commonwealth of Pennsylvania, retroactive to December 18, 1996; and it is further ORDERED that he shall comply with the provisions of Rule 217, Pa.R.D.E. Respondent shall pay costs, if any, to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.